The facts are stated in the opinion of the court, delivered by
Porter, J.
The transcript of the record of an appeal returnable on the first Monday in the term, cannot be filed on the second, the court having sat four days in the preceding week.
Schmidt, for appellant.
A rule bas been taken by the appellant, on the appellee, to show cause, why the transcript of the record of appeal, should not be filed.
The appeal was granted on the 14th of February, and returnable on the first Monday of March. The record was not deposited with the clerk, until the second Monday of March. The court sat four days during the preceding week.
The appellant has urged several reasons why the case should be taken out of the general rule, but they are not sufficient to authorise us to do so. They show nothing which due diligence might not have guarded against. Let the rule be discharged.